DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/21 and 12/10/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 respectively reciting “a second input configured to receive an input signal” are indefinite, since it’s unclear whether this instance of “an input signal” is related to that earlier recited. In other words, these claims recite two instances of “an input signal”, respectively. It’s unclear whether the input signals are the same or different. 

Claims 2-10 and 12-20 are rejected for depending on claims 1 and 11, respectively. 
Claims 2 and 13 reciting “a ground plane” is indefinite, since it’s unclear whether this is related to the ground plane of the first antenna recited in claims 1 and 11, respectively. 
Claims 5 and 15 respectively reciting “wherein the low-pass filter is connected to the plurality of radiation patches” are indefinite, since “the plurality of radiation patches” lack antecedent basis. It appears these claims should depend on claims 3 and 14, respectively. 
Claims 7 and 17 respectively reciting “the radiating patch” are indefinite for lacking antecedent basis. 
Claim 19 reciting “the second antenna operates in an ultra-high frequency or microwave bands” is indefinite, since scope of this limitation cannot be ascertained. For purposes of examination, this clause will be interpreted as --the second antenna operates in an ultra-high frequency or microwave band--. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-8, 10-11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by IDS document “Kawahata” (US 10468777)
Claim 1: As best understood, Kawahata discloses a dual omnidirectional antenna system (Figs. 1-12) comprising: 
a first antenna, wherein the first antenna comprises: 
a first input 9A-9C (Fig. 1) configured to receive an input signal; 
a plurality of subarrays 6A-6C configured for transmitting and receiving (high-frequency) signals (col. 4, second para.); 
a ground plane 11A-11C of the first antenna; and 
a second antenna coupled to the first antenna, wherein the second antenna comprises: 
a second input 15A-15C configured to receive an input signal; 
a plurality of arms 12A-12C configured for transmitting and receiving (low-frequency) signals; 
a ground plane 13 of the second antenna, wherein the ground plane of the first antenna is coupled to the ground plane of the second antenna (col. 7, third para.).

Claims 3-4: Kawahata discloses the system of claim 1, wherein each of the plurality of subarrays comprises a top layer 7A-7C and a bottom layer 11A-11C, wherein bottom layer comprises the ground plane of the first antenna, wherein the top layer comprises a plurality of radiating patches (see Fig. 1); 
wherein the first input and the second input comprise a common input 16. 

Claims 5-7: As best understood, Kawahata discloses wherein at least one of the plurality of subarrays comprises a low-pass filter Cg (Fig. 6), wherein the low pass filter is connected to one of the 
wherein the low-pass filter Cg is arranged between one of the plurality of arms of the second antenna and one of the plurality of radiating patches (see Figs. 1 and 6).
wherein the radiating patch connected to the one of the plurality of arms is located at a top of the subarray (see Fig. 1).

Claims 8 and 10: Kawahata discloses the system of claim 1, wherein the first antenna and the second antenna operate in different (high and low) frequency bands (col. 4, second para.); 
wherein the plurality of subarrays of the first antenna is arranged in a circular arrangement (on Luneburg Lens 2, Fig. 1).

Method claims 11, 14-18 and 20 recite limitations that are same in scope to claims 1, 3-8 and 10 respectively. Hence, these method claims are rejected for the same reasons given above. 

Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by IDS document “Werke” (DE 10 2017 101676 A1). 
Claims 1-2: As best understood, Werke discloses a dual omnidirectional antenna system (Figs. 1-7) comprising: 
a first antenna, wherein the first antenna comprises: 
a first input (slot feed line 35, signal conductor 49b; Figs. 4D-4E) configured to receive an input signal (paras. 0075-0076); 

a ground plane (inner wall 5a of conductor 5, Figs. 4D-4E) of the first antenna; and 
a second antenna coupled to the first antenna, wherein the second antenna comprises: 
a second input (feed device 7, Fig. 2) configured to receive an input signal; 
a plurality of arms (radiator jacket 5 comprising wall sections 55a, 55b; Fig. 7) configured for transmitting and receiving signals (paras. 0091-0093); 
a ground plane 3 (Fig. 2) of the second antenna, wherein the ground plane of the first antenna is coupled to the ground plane of the second antenna; 
wherein the first antenna is an omnidirectional antenna array, and wherein the second antenna is a multi-arm folded monopole antenna, wherein at least one of the plurality of arms is connected to a ground plane of the first antenna of at least one of the subarrays (see Figs. 1-2, 4D-4E; the monopole radiator 5 functions as ground plane of the slot antenna 11; i.e., the arms of the monopole antenna are connected to a ground plane of the first antenna. 

Method claims 11-13 recite limitations that are same in scope to claims 1-2 above. Hence, these method claims are rejected for the same reasons given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (cited above). 
Claims 9 and 19: Kawahata fails to expressly teach wherein the first antenna operates in a microwave and millimeter (mm) wave bands and the second antenna operates in an ultra-high frequency or microwave bands. 
However, Kawahata teaches “These patch antennas 6A through 6C form high-frequency antennas that radiate radio waves of a higher frequency band than those from the low-frequency antennas 12A through 12C…” (Col. 4, ll. 33-36)
Kawahata further teaches “The patch antennas 6A through 6C are thus able to send or receive high-frequency signals, such as submillimeter-wave and millimeter-wave signals, in accordance with the lengths of the patch antennas 6A through 6C, for example.” (Col. 4, ll. 53-57)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Kawahata’s system such that wherein the first antenna operates in a microwave and millimeter (mm) wave bands and the second antenna operates in an ultra-high frequency or microwave bands, in order to achieve communication diversity. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shmuel (US 2013/0169505)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845